ORDER DISMISSING APPEALThis is a pro se appeal from a purported district court decision denying a postconviction petition for a writ of habeas corpus. Eighth Judicial District Court, Clark County; Linda Marie Bell, Judge.This court's review of this appeal reveals a jurisdictional defect. The documents before this court indicate that a petition has not been filed in district court case number A748886, the case number designated in this notice of appeal, since December 30, 2016. Notice of entry of the findings of fact, conclusions of law, and order was filed on September 14, 2017. Thus, to the extent appellant appeals from this order, the notice of appeal is untimely filed. "[A]n untimely notice of appeal fails to vest jurisdiction in this court." Lozada v. State , 110 Nev. 349, 352, 871 P.2d 944, 946 (1994). Further, review of the district court docket entries reveals that the district court has not entered any appealable order in the underlying matter. Accordingly, we conclude that we lack jurisdiction to consider this appeal, and weORDER this appeal DISMISSED.